Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA   35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakupi et al. (US 20190363530 A1, hereinafter Jakupi).

Regarding Claim 1, Jakupi teaches an arc fault detection device comprising: a first electric line configured to monitor an electric current or voltage spectrum in the first electric line (FIG. 1 illustrates a block diagram of an example circuit breaker 100 with an arc fault detection system for monitoring a high frequency signal( s) on an AC power line 10, The HF sensor 180 is a high frequency current sensor - a radio frequency (RF) sensor or receiver [0027], lines 1-4 and lines 18-19)  and to output an analogue HF measurement signal; and an input section connected to the at least one sensor (The circuit breaker 100 includes a controller 110, an analog front end (AFE) 120 to receive signals from a high frequency (HF) sensor 180, [0027], 4-7, Figure 1), the input section comprising: an input bandpass filter connected to the at least one sensor so as to filter the analogue HF measurement signal (The band pass filter 202 receives signals, e.g., high  frequency signals, which are detected on the power line 10 by the HF sensor 180 and filters the signals to a narrower band, [0034], lines 1-4, Figure 2). , a passband of the input bandpass filter comprising a predeterminable arc-frequency range so as to detect arcing effects (the band pass filter can allow signals which are between the frequency ranges of about 1 to 40 MHz to pass, [0034], lines 4-6, Figure 2). ; and a sampling mixer connected to the input bandpass filter, (The mixer 210 down-converts high frequency signals ( e.g., between 1 MHz and 40 MHz) at a desired frequency region to baseband according to the signals generated by and received from the LO generator 250, [0034], lines 7-11) the sampling mixer having a sampling frequency lower than twice an upper threshold frequency of the arc-frequency range. (These signals are filtered by the low pass filter 212 to allow only the down-converted signals which represent the baseband signals ( e.g., 10 kHz up to 150 kHz) of interest received from the band pass filter 202 at the different frequency regions according to the frequency hopping sequence, [0035]).


Regarding Claim 2, Jakupi teaches the arc fault detection device of claim 1. Jakupi further teaches  wherein an upper cutoff frequency of the input bandpass filter is higher than an upper threshold frequency of the arc-frequency range (the band pass filter 202 receives signals, e.g., high frequency signals, which are detected on the power line 10 by the HF sensor 180, and filters the signals to a narrower band. In this example, the band pass filter can allow signals which are between the frequency ranges of about 1 to 40 MHz to pass, [0034], lines 1-6), and wherein the sampling frequency of the sampling mixer is lower than twice the upper cutoff frequency of the bandpass filter (the low pass filter 212 to allow only the down-converted signals which represent the baseband signals ( e.g., 10 kHz up to 150 kHz) of interest received from the band pass filter 202 at the different frequency regions).


Regarding Claim 3, Jakupi teaches the arc fault detection device of claim 1
Jakupi further teaches wherein the sampling mixer comprises a local oscillator configured to generate a mixing signal with the sampling frequency, and wherein the mixing signal generated by the local oscillator is a rectangular signal. (The mixer 210 (e.g., a heterodyne device) down-converts high frequency signals ( e.g., between 1 MHz and 40 MHz) at a desired frequency region to baseband according to the signals generated by and received from the LO generator 250 ( e.g., a voltage controlled oscillator (VCO) generator). The LO (local oscillator) generator  250,which is controlled by the controller 110, is configured to generate LO signals for different frequency regions of a frequency hopping sequence.250,[0034], lines 6-14, Figure 2).(generally  oscillator  generates square wave. Any square wave with more than 50% duty cycle will be a rectangular wave. The prior art generator generates different frequency range in predefined half cycle of a baseband frequency).


Regarding Claim 4, Jakupi teaches the arc fault detection device of claim 3, wherein a duty cycle of the rectangular signal is controllable in a range from 20% to 80%.( The predefined time period is a half-cycle of a base frequency. The frequency of each frequency region can sequentially increase or decrease (or not) in the frequency hopping sequence.[008]. These signals are filtered by the low pass filter 212 to allow only the down-converted signals which represent the baseband signals ( e.g., 10 kHz up to 150 kHz) of interest received from the band pass filter 202 at the different frequency regions according to the frequency hopping
Sequence[0035]. ( According to Wikipedia, duty cycle                          
                            D
                            =
                            
                                
                                    P
                                    W
                                    (
                                    p
                                    u
                                    l
                                    s
                                    e
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    )
                                
                                
                                    T
                                
                            
                            ×
                            100
                            %
                        
                    . Within  the frequency range of based signal duty cycle is at least 50% or more depending on the frequency sequence).


Regarding Claim 5, Jakupi teaches the arc fault detection device of claim 1, wherein the arc-frequency range has a lower threshold frequency in a range from 2 MHz to 4 MHz. (arc fault detection is performed in the high frequency range ( e.g., 1 MHz and greater, 1 MHz up to 40 MHz, with the current design, [0006],lines 1-3, Figure 2).


Regarding Claim 6, Jakupi teaches the arc fault detection device of claim 1, wherein the arc-frequency range has an upper threshold frequency in a range from 4 MHz to 6 MHz. (The band pass filter 202 receives signals, e.g., high frequency signals, which are detected on the power line 10 by the HF sensor 180, and filters the signals to a narrower band. In this example, the band pass filter can allow signals which are between the frequency ranges of about 1MHz to 40 MHz to pass, [0034], lines1-6, Figure 2).

Regarding Claim 7, Jakupi teaches the arc fault detection device of claim 1, wherein the sampling frequency is at least 1 MHz. (Accordingly, arc fault detection is performed in the high frequency range ( e.g., 1 MHz and greater, 1 MHz
up to 40 MHz, with the current design, etc.) [006], lines 1-3.The arc fault detection method and system sample a high frequency signal on a power line sequentially at different frequency regions according to a frequency hopping sequence over a predefined time period. The different frequency regions include at least one frequency region that includes few carriers for power line communication on the power line and at least one frequency region that does not contain any
carriers for power line communication on the power line.[007] , lines 3-6 and 8-12).


Regarding Claim 8, Jakupi teaches the arc fault detection device of claim 1, wherein a lower cutoff frequency of the input bandpass filter is higher than half a bandwidth of the arc-frequency range. (The mixer 210 down-converts high frequency signals ( e.g., between 1 MHz and 40 MHz) at a desired frequency region to baseband according to the signals generated by and received from the LO generator 250, [0034], lines 7-11,Figure 2. These signals are filtered by the low pass filter 212 to allow only the down-converted signals which represent the baseband signals ( e.g., 10 kHz up to 150 kHz) of interest received from the band pass filter 202 at the different frequency regions according to the frequency hopping sequence, [0035], Figure 2).


Regarding Claim 13, Jakupi teaches the arc fault detection device of claim 4, wherein the duty cycle of the rectangular signal is controllable at 50%.(The predefined time period is a half-cycle of a base frequency. The frequency of each frequency region can sequentially increase or decrease (or not) in the frequency hopping sequence.[008]. These signals are filtered by the low pass filter 212 to allow only the down-converted signals which represent the baseband signals ( e.g., 10 kHz up to 150 kHz) of interest received from the band pass filter 202 at the different frequency regions according to the frequency hopping Sequence[0035]. ( According to Wikipedia, duty cycle                          
                            D
                            =
                            
                                
                                    P
                                    W
                                    (
                                    p
                                    u
                                    l
                                    s
                                    e
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    )
                                
                                
                                    T
                                
                            
                            ×
                            100
                            %
                        
                    . Within  the frequency range of based signal duty cycle is at least 50% or more depending on the frequency sequence).


. Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakupi et al. (US 2019/0363530 A1, hereinafter Jakupi) and in view of Shulchi Misumi. (US 10401410 B2,  hereinafter Misumi). 


Regarding Claim 9, Jakupi teaches the arc fault detection device of claim 1, 
Jakupi does not teach the device further comprising: an intermediate bandpass filter connected to an output of the sampling mixer.
Misumi teaches the device further comprising: an intermediate bandpass filter connected to an output of the sampling mixer. (The first filter 33 is a band pass filter (BPF), and allows only a high-frequency current in a predetermined frequency
range among the electric current output from the amplifier 32 to pass therethrough Col 4, lines 50-53, Figure 2.The second filter 34 is a band pass filter (BPF), and allows  only a low-frequency current in a predetermined frequency range among the electric current output from the amplifier 32 to pass  therethrough, Col 4, lines 64-67, Figure 2).
Jakupi is analogous to the claimed invention because it is pertinent to the claim invention an arc detection method and system sequentially sample a high frequency signal from the powerline at different frequency region and measure the energy of the sampled signals for each frequency region to determine the presence or absence of arc fault with the benefits of improving interoperability of arc fault detection and power line communications in a power line or a branch circuit,(Jakupi,  [0001],[0005]). Misumi is considered analogous to the claimed invention because it pertains generally to arc fault detection apparatus consist of a first filter and a second filter with the benefits of producing advantageous effects, suppressing the influence of noise generated in the power conversion circuit., and enabling the occurrence of an electric arc in the power line  connecting the direct current power supply and the power conversion circuit to be detected with ease and high accuracy.(Misumi, Col 3, lines 32-40)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jakupi arc detection method to incorporate Misumi arc fault detection apparatus with the benefits of  two  filters to improve the arc fault detection for any electrical line or circuit.


Regarding Claim 10, combination of Jakupi and Misumi teaches the arc fault detection device of claim 9,
 	Jakupi is silent on that  wherein an upper cutoff frequency of the intermediate bandpass filter is lower than a lower cutoff frequency of the input bandpass filter.
Misumi teaches that  wherein an upper cutoff frequency of the intermediate bandpass filter is lower than a lower cutoff frequency of the input bandpass filter (the
electric current allowed to pass through the first filter 33 is in a frequency range of 25 kHz to 125 kHz, Col 4, lines 54-55 . the electric current allowed to pass through the second filter 34 is in a frequency range of 25 Hz to 500 Hz, Col 5, lines 1-2).
Jakupi is analogous to the claimed invention because it is pertinent to the claim invention an arc detection method and system sequentially sample a high frequency signal from the powerline at different frequency region and measure the energy of the sampled signals for each frequency region to determine the presence or absence of arc fault with the benefits of improving interoperability of arc fault detection and power line communications in a power line or a branch circuit,(Jakupi,  [0001],[0005]). Misumi is considered analogous to the claimed invention because it pertains generally to arc fault detection apparatus consist of a first filter and a second filter with the benefits of producing advantageous effects, suppressing the influence of noise generated in the power conversion circuit., and enabling the occurrence of an electric arc in the power line  connecting the direct current power supply and the power conversion circuit to be detected with ease and high accuracy.(Misumi, Col 3, lines 32-40)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jakupi arc detection method to incorporate Misumi arc fault detection apparatus with the benefits of  two  filters to improve the arc fault detection for any electrical line or circuit.


Regarding Claim 11, combination of Jakupi and Misumi teaches the arc fault detection device of claim 9,Jakupi further teaches  that  an envelope detector connected to an output of the intermediate bandpass filter. (To sample a high frequency signal, the arc fault detection method and system can, for each frequency region
in the frequency hopping sequence, down convert the high frequency signal associated with the frequency region, apply a low pass filter to the down converted signal, and generate an energy envelope or RSSI sample for the filtered signal, [0011]. The high frequency signal is demodulated by the mixer to a baseband signal. The analog front end can further include one or more band pass
filters to filter the high frequency signal or the demodulated baseband signal or both to narrow the band to a region of interest, [0013], lines 6-10.The RSSI or LogAmp 214 is a logarithmic amplifier or an RF amplifier with fast automatic gain control (AGC) which outputs a representative energy envelope of the signal (e.g., an RF signal) that is received from the filter 212. The energy envelope, which is sometimes referred to as the receiver signal strength indicator (RSSI) or
RSSI sample or signal. [0036], lines 1-7, Figure 2).


Regarding Claim 12, combination of Jakupi and Misumi teaches the arc fault detection device of claim 11.Jakupi further teaches  wherein an output of the envelope detector is connected to a control unit of the arc fault detection device, and wherein the control unit is configured to compare a signal delivered by the envelop detector with at least one arc criterion and to output a trigger signal if the signal delivered by the envelop detector matches the at least one arc criterion. (The RSSI or LogAmp 214 is a logarithmic amplifier or an RF amplifier with fast automatic gain control (AGC) which outputs a representative energy envelope of the signal (e.g., an RF signal) that is received from the low pass filter 212. The energy envelope, which is sometimes referred to as the receiver signal strength indicator (RSSI) or RSSI sample or signal, reflects an energy measurement of the monitored signals on the power line 10 at a particular frequency region of the frequency hopping sequence. The ADC 230 converts the RSSI sample (e.g., in Volts) to a digital representation (e.g., 16-bits, etc.) for subsequent processing by the processor 220 of the controller 110. The digital output of the ADC 230 is stored in the memory 250, and processed by the processor 220 to detect for a presence or absence of an arc fault,[0036], lines 1-19, Figure 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ZHOU et al. (US 20080204950 A1). This invention pertains generally to circuit interrupters and, more particularly, to arc fault circuit interrupters. The invention also relates to methods of detecting series arc faults. The circuit interrupter includes band pass filters cooperating with a current sensor to output bands having different, non-overlapping ranges of frequencies, peak detectors cooperating with the filters to detect corresponding peak current values, envelope detectors cooperating with the filters to detect corresponding occurrences from the bands being within corresponding predetermined magnitude ranges, a counter counting the occurrences, and a processor providing and disabling series arc detection when sensed current is greater than a first predetermined value. The processor determines tallies responsive to peak current values exceeding corresponding thresholds, determines series arcing from sensed current being less than the first predetermined value for a predetermined time, the tally for a current half-cycle being nonzero, and a count for the current half-cycle being different than the count for an immediately previous half-cycle off like polarity by at least a second predetermined value. A series chaos accumulator is increased responsive to series arcing.

Sung  (US 20070121261 A1) The invention provides an apparatus for detecting an arc fault, which prevents a malfunction caused by a conventional current detecting method by detecting a source voltage applied onto a conductive wire to determine whether there is an arc fault, prevents a malfunction with respect to a pseudo
arc signal by dividing a current detecting route into two according to the magnitude of a load current occurring onto the conductive wire to determine whether there is the arc fault by voltage detection, and lessens the danger of a fire by reducing a circuit break time according to the magnitude of the load current. A voltage detector detects the arc fault by use of two detecting routes. Each route differs in a filtering value of a filter, presence/absence of level limit, an amplification factor of an amplifier, an accumulation value of a comparator, etc. according to the magnitude of a load current occurring on a conductive wire, thereby reducing a circuit break time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DILARA SULTANA/Examiner, Art Unit 2867                      


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867